                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ALABAMA
                             NORTHERN DIVISION


 In re:                                                  Case No. 19-83185-CRJ13
                                                         Chapter 13
 MICHAEL S. CAGLE
 SSN: XXX-XX-6331
 SHELLI CAGLE
 SSN: XXX-XX-4494
                Debtor(s)



                     MOTION TO EXTEND AUTOMATIC STAY

       The debtor moves under 11 U.S.C. 362(c)(3)(B) to extend the automatic stay
 beyond 30 days and shows unto the Court as follows:

 1. Previous case number 19-81529-CRJ13, filed May 16, 2019, dismissed July 17, 2019.

 2. Basis of dismissal: failure to attend creditors’ meeting and failure to continue chapter
    13 payments.

 3. The extension is sought as to all creditors.

 4. Shortly after the Debtors’ filing, Mr. Cagle was informed that his sister and her
    daughter were seriously injured in an automobile accident in Texas. Both Debtors
    went to Texas to help care for the injured parties. As a result, the Debtors had no
    income with which to make payments and were unable to return to Alabama for their
    creditors’ meeting. The case was subsequently dismissed.

 5. Mr. Cagle’s relatives have recovered, the Debtors have returned to Alabama and do
    not foresee needing to return to Texas. Mrs. Cagle has resumed employment and
    should have sufficient funds with which to afford the parties’ Chapter 13 payments.
    They will attend all necessary meetings and commence payments on time.




Case 19-83185-CRJ13       Doc 4    Filed 10/24/19 Entered 10/24/19 16:02:11        Desc Main
                                  Document      Page 1 of 2
       WHEREFORE, Debtors move the Court to extend the automatic stay pursuant to
 11 U.S.C. 362(c)(3)(B)


                                             /s/ Jack B. Sabatini
                                             Jack B. Sabatini
                                             Attorney for debtor(s)
                                             108 South Side Square
                                             Huntsville, AL 35801
                                             (256) 534-4557
                                             Fax (256) 534-7255
                                             jsabatini@sabatinilaw.net




                                CERTIFICATE OF SERVICE

 I hereby certify that I have served a copy of the foregoing upon the following by
 depositing a copy of same in the United States Mail, properly addressed and postage
 prepaid, this the 24th day of October, 2019:


 Michele T. Hatcher
 Chapter 13 trustee
 P.O. Box 2388
 Decatur, AL 35602

 All creditors on clerk’s certified matrix



                                                   /s/ Jack B. Sabatini
                                                   Jack B. Sabatini




Case 19-83185-CRJ13        Doc 4    Filed 10/24/19 Entered 10/24/19 16:02:11    Desc Main
                                   Document      Page 2 of 2
